Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s):  

---Claim 9. The valve block of claim 1, wherein the second shape is within the first shape. 
---Claim 18. The valve block of claim 16, wherein the second shape is within the first shape.
Notice that all the embodiments (see in particular Fig. 19D) only shows embodiment wherein the first shape (produced by the inlet holes 1910) are within the second shape (produced by outlet holes 1905) and the drawings fail to show the embodiment where the second shape is within the first shape.  

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01 (o). Correction of the following is required: 
---"Compression members" (see also the 112f interpretation and 112 rejection below).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

---“compression member…is configured to compress” in claim 4 and applicable dependent claims (“member” being a generic placeholder that is coupled with the functional language “compression” and/or “configured to compress” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier). As best understood by the Office, this limitation is being interpreted as being a “securing mechanism” (which also triggers a 112f claim interpretation) and being interpreted to cover the corresponding structure described in the specification as performing the claimed function (see at least Para. [0088]), and equivalents thereof.

---“sealing mechanisms” in claim 19 and applicable dependent claims (“mechanisms” being a generic placeholder that is coupled with the functional language “sealing” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier). This limitation is being interpreted to cover the corresponding structure described in the specification as performing the claimed function (see at least Para. [0071]), and equivalents thereof.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 13-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation of “the valve block of claim 1, further comprising a plate including: a channel configured to receive a first fluid; and a recess connected to the channel”. Intervening claim 1 recites the limitations of “an inlet connection configured to receive a first fluid” and “a diaphragm configured to control flow of the first fluid from the plurality of inlet bores to the plurality of outlet bores in response to application of a pressurized material”. Due to a possible claim drafting error, it is unclear and indefinite if the “first fluid” of claim 2 is the same as the “pressurized material” or the “first fluid” of intervening claim 1 or if they are distinct. As best understood by the Office, as shown in at least Fig. 9 and Para. [0079], there are two distinct fluids in the fluidic system. A “first/process fluid” and an “second/actuator fluid”, the first/process fluid selectively flows from the inlet connection bore 730 to the outlet connection bore 732 and is controlled by the movement of the diaphragm 738. The second/actuator fluid is supplied or exhausted via valve 742 to a channel/pressure inlet 740 and to a recess 718 above the diaphragm 738. The actuator fluid is the fluid that provides the motive force to move the diaphragm and allow for the selective control of the process fluid. Para. [0079] of the specification acknowledges that “pressurized material” is supplied/exhausted in/out of the recess 718, meaning that the “pressurized material” and “a first fluid” are the same thing. Based on the record, the Office will assume that “a pressurized material” of claim 1 and the “first fluid” of claim 2 are the same limitation which is related to the “actuator fluid” that allows for the movement of the diaphragm. The Office requests clarification on what the Applicant(s) regard as their invention and that the claim(s) is/are amended to clarify Applicant's position. 
Claim 6 L3 recites “a surface of a fluid transfer block”, however, intervening claim 3 already recites “a fluid transfer block”. It is unclear and indefinite if the latter recitation is the same as the previous recitation or if they are distinct. Based on the record, the Office will assume that they are the same limitation. If so, the Office suggests that claim 6 L3 is amended to --a surface of the fluid transfer block—to overcome this rejection.
Claim 13, similar to claim 2 above, recites the limitations “The valve block of claim 12, further comprising a plate, wherein the plate comprises: a channel configured to receive a second fluid; and a recess connected to the channel”. Intervening claim 1 recites the limitation of “a diaphragm configured to control flow of the first fluid from the plurality of inlet bores to the plurality of outlet bores in response to application of a pressurized material”. Due to a possible claim drafting error, it is unclear and indefinite if the “second fluid” of claim 13 is the same as the “pressurized material” of intervening claim 1 or if they are distinct. As it was noted in the rejection of claim 2 above, it appears that a claim drafting error occurred and the Office will assume that “a pressurized material” of claim 1 and “second fluid” of claim 13 are the same limitation which is related to the “actuator fluid” that allows for the movement of the diaphragm. The Office requests clarification on what the Applicant(s) regard as their invention and that the claim(s) is/are amended to clarify Applicant's position.
Claim 20 recites “the valve block of claim 19, wherein each of the plurality of sealing mechanisms surrounds one of the plurality of recesses”. First, notice that the limitation “the plurality of recesses" is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. Second, intervening claim 15 already recites in L3 a recess (singular), whereas dependent claim 20 recites “one of the plurality of recesses” (one of the plurality), due to a possible claim drafting error, it is unclear and indefinite if the recess of intervening claim 15 is the same or part of the “one of the plurality of recesses” of claim 20 or if it is distinct. Third, due to a possible claim drafting error, it is possible the applicant may be mixing different embodiments/scopes of the claimed invention and it is unclear if the “plurality of recesses” is positively recited making the scope of the claim unclear. Note that intervening claim 15 recites a singular valve embodiment that comprises at least “a plate comprising: a channel configured to receive a first fluid; and a recess connected to the channel” whereas dependent claim 20 claims “one of the plurality of the recesses”. Assuming that the recess of intervening claim 15 is “one of the plurality of recesses”, notice that the way the claim is written, only one recess is being positively recited/required by the claim. Additionally, it is possible the applicant is attempting to claim the embodiment where the system comprises a valve array wherein multiple valve assemblies are arranged adjacent each other and wherein each valve assembly comprises a channel configured to receive the first fluid; and a recess connected to the channel and wherein each recess is surrounded by one of the plurality of sealing mechanisms. However, the way the claims are written, this is not made clear. In order to expedite prosecution, the Office will assume that the applicant is attempting to claim the multi-valve embodiment. The Office requests clarification on what the Applicant(s) regard as their invention and that the claim(s) is/are amended to clarify Applicant's position.  
Claim(s) 3-6 and 14, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Rich (US 2,877,791).
Regarding claim 1, Rich (US 2,877,791) teaches in Figs. 1-13 (see at least Figs. 1-4 and 6) of a valve block (see the valve assembly of at least Figs. 1-4 and 6) comprising: an inlet connection (in a first interpretation, see first port 14 / in a second interpretation, see second port 18, it is noted that C5 L48-52 states that the direction of flow may be reversed) configured to receive a first fluid (a process fluid to be controlled by the movement of the diaphragm 38); an outlet connection (in the first interpretation, see second port 18 / in the second interpretation, see first port 14); a plurality of valve inlet bores (in the first interpretation, see the radially outer tubes 30 / in the second interpretation, see the radially inner passages of the valve seat 32) connected to the inlet connection, wherein the plurality of valve inlet bores is distributed along at least part of a first shape (see at least Fig. 3); a plurality of valve outlet bores (in the first interpretation, see the radially inner passages of the valve seat 32 / in the second interpretation, see the radially outer tubes 30) connected to the outlet connection, wherein the plurality of valve outlet bores is distributed along at least part of a second shape (see at least Fig. 3), and wherein one of the first or second shapes is within the other of the first or second shapes (see at least Fig. 3); and a diaphragm (diaphragm 38) configured to control flow of the first fluid from the plurality of inlet bores to the plurality of outlet bores in response to application of a pressurized material (movement of the diaphragm is controlled by pilot pressure being supplied or exhausted from loading pressure inlet opening 52 to the chamber 36 above the diaphragm in a similar manner as applicant’s invention, see at least C2 L13 – C5 L70 for details of the device of Rich). Thus, the device of Rich meets all the limitations of claim 1. 
Regarding claim 2, as best understood by the Office and the limitation of the valve block of claim 1, further comprising a plate (casing member 34) including: a channel (loading pressure inlet opening 52) configured to receive a first fluid (the pilot pressure that actuates the diaphragm); and a recess (chamber 36) connected to the channel; the device of Rich meets this limitation as shown in at least in Figs. 1-4 and 6.
Regarding claim 3 and the limitation of the valve block of claim 2, further comprising a fluid transfer block (valve body 10 and grid 20), wherein the fluid transfer block comprises the inlet connection, the outlet connection, the plurality valve inlet bores, and the plurality of valve inlet bores; the device of Rich meets this limitation as shown in at least in Figs. 1-4 and 6.
Regarding claim 4 and the limitation of the valve block of claim 3, wherein the fluid transfer block comprises a plurality of plates (notice that valve body 10 comprises a plurality of plate-like portions and grid 20 is a plate-like structure) and a plurality of compression members (connector bolts 42), and wherein the plurality of compression members is configured to compress the plurality of plates together in a fluid- tight seal between the plurality of plates; the device of Rich meets this limitation as shown in at least in Figs. 1-4 and 6.
Regarding claim 5 and the limitation of the valve block of claim 3, wherein the diaphragm is positioned between the plate and the fluid transfer block, and wherein the plurality of valve inlet bores and the plurality of valve outlet bores adjoin the recess; the device of Rich meets this limitation as shown in at least in Figs. 1-4 and 6 with the device having similar structure and function as applicant’s invention.
Regarding claim 6, as best understood by the Office and the limitation of the valve block of claim 5, wherein: in a first state in which a pressure within the recess is above a threshold pressure, the diaphragm is pressed against a surface of a fluid transfer block in which the plurality of valve inlet bores and the plurality of valve outlet bores are formed and the first fluid does not flow between the plurality of the valve inlet bores and the plurality of the valve outlet bores; and in a second state in which the pressure within the recess is below the threshold pressure, the diaphragm is deformed into the recess and the second fluid flows between the plurality of the valve inlet bores and the plurality of the valve outlet bores; the device of Rich meets this limitation as shown in at least in Figs. 1-4 and 6 (see in particular Figs. 1-2) with the device having similar structure and function as applicant’s invention in that a pilot pressure acting above the diaphragm controls the opening and closing of the valve. 
Regarding claim 7 and the limitation of the valve block of claim 1, wherein the first shape and the second shape comprise concentric curved shapes; the device of Rich meets this limitation as shown in at least in Figs. 1-4 and 6 (see in particular Figs. 1-3).  
Regarding claim 8 and the limitation of the valve block of claim 1, wherein the first shape is within the second shape; the second interpretation of the device of Rich meets this limitation as shown in at least in Figs. 1-4 and 6 (see in particular Fig. 3).   
Regarding claim 9 and the limitation of the valve block of claim 1, wherein the second shape is within the first shape; the first interpretation of the device of Rich meets this limitation as shown in at least in Figs. 1-4 and 6 (see in particular Fig. 3).    
Regarding claim 10 and the limitation of the valve block of claim 1, wherein each of the plurality of valve inlet bores is fluidly connected to the inlet connection through one or more inlet channels, and wherein each of the plurality of valve outlet bores is fluidly connected to the outlet connection through one or more outlet channels; the the device of Rich meets this limitation inlet and outlet connections (14/18) being fluidly connected to the plurality of inlet/outlet bores (30/32) via at least one fluid channel (26/28) as shown in at least in Figs. 1-4 and 6 (see in particular Fig. 3).    
Regarding claim 11 and the limitation of the valve block of claim 1, further comprising a fluid transfer block (valve body 10 and grid 20) including a fluid transfer plate (grid 20), wherein the fluid transfer plate comprises the plurality of valve inlet bores and the plurality of valve outlet bores; the device of Rich meets this limitation as shown in at least in Figs. 1-4 and 6 (see in particular Figs. 1-3).  
Regarding claim 12 and the limitation of the valve block of claim 11, wherein the fluid transfer plate further comprises an outlet channel (see portion of the passage 28/26 defined by grid 20) fluidly connecting the plurality of valve outlet bores to the outlet connection; the device of Rich meets this limitation as shown in at least in Figs. 1-4 and 6 (see in particular Figs. 1-3).   
Regarding claim 13, as best understood by the Office and the limitation of the valve block of claim 12, further comprising a plate (casing member 34), wherein the plate comprises: a channel (loading pressure inlet opening 52) configured to receive a second fluid (the pilot pressure that actuates the diaphragm); and a recess (chamber 36) connected to the channel; the device of Rich meets this limitation as shown in at least in Figs. 1-4 and 6.
Regarding claim 14 and the limitation of the valve block of claim 13, wherein the diaphragm is positioned between the plate and the fluid transfer block, and wherein the plurality of valve inlet bores and the plurality of valve outlet bores are adjoined to the recess; the device of Rich meets this limitation as shown in at least in Figs. 1-4 and 6 with the device having similar structure and function as applicant’s invention.

Regarding claim 15, Rich (US 2,877,791) teaches in Figs. 1-13 (see at least Figs. 1-4 and 6) of a valve block (see the valve assembly of at least Figs. 1-4 and 6) comprising: a plate (casing member 34) comprising: a channel (loading pressure inlet opening 52) configured to receive a first fluid (the pilot pressure that actuates the diaphragm); and a recess (chamber 36) connected to the channel; a fluid transfer block (valve body 10 and grid 20) comprising: an inlet connection (in a first interpretation, see first port 14 / in a second interpretation, see second port 18, it is noted that C5 L48-52 states that the direction of flow may be reversed) configured to receive a second fluid (a process fluid to be controlled by the movement of the diaphragm 38); an outlet connection (in the first interpretation, see second port 18 / in the second interpretation, see first port 14); a fluid transfer plate (grid 20), comprising: a plurality of valve inlet bores (in the first interpretation, see the radially outer tubes 30 / in the second interpretation, see the radially inner passages of the valve seat 32) connected to the inlet connection, wherein the plurality of valve inlet bores is distributed along at least part of a first shape (see at least Fig. 3); a plurality of valve outlet bores (in the first interpretation, see the radially inner passages of the valve seat 32 / in the second interpretation, see the radially outer tubes 30) distributed along at least part of a second shape (see at least Fig. 3), wherein one of the first or second shapes is within the other of the first or second shapes (see at least Fig. 3); and an outlet channel (see portion of the passage 28/26 defined by grid 20) fluidly connecting the plurality of valve outlet bores to the outlet connection; and a diaphragm (diaphragm 38) between the plate and the fluid transfer block, wherein the plurality of valve inlet bores and the plurality of valve outlet bores are adjoin to the recess (the device of Rich comprises similar structure and function as applicant’s invention in that movement of the diaphragm is controlled by pilot pressure being supplied or exhausted from loading pressure inlet opening 52 to the chamber 36 above the diaphragm, see at least C2 L13 – C5 L70 for details of the device of Rich). Thus the device of Rich meets all the limitations of claim 15. 
Regarding claim 16 and the limitation of the valve block of claim 15, wherein the first shape and the second shape comprise concentric curved shapes; the device of Rich meets this limitation as shown in at least in Figs. 1-4 and 6 (see in particular Figs. 1-3).  
Regarding claim 17 and the limitation of the valve block of claim 16, wherein the first shape is within the second shape; the second interpretation of the device of Rich meets this limitation as shown in at least in Figs. 1-4 and 6 (see in particular Fig. 3).   
Regarding claim 18 and the limitation of the valve block of claim 16, wherein the second shape is within the first shape; the first interpretation of the device of Rich meets this limitation as shown in at least in Figs. 1-4 and 6 (see in particular Fig. 3).    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (US 2,877,791) in view of Gashgaee (US 2007/0128061).
Regarding claims 19-20, as best understood by the Office, the device of Rich fails to disclose the embodiment wherein the valve assembly comprises a plurality of valves assemblies wherein each one comprises at least a plate with a recess and a plurality of sealing mechanisms located between the plate and the diaphragm, wherein each one of the sealing mechanisms surrounds a corresponding one of the plurality of recesses having the limitations of “the valve block of claim 15, further comprising a plurality of sealing mechanisms located between the plate and the diaphragm” (claim 19) and “the valve block of claim 19, wherein each of the plurality of sealing mechanisms surrounds one of the plurality of recesses” (claim 20). However, diaphragm valve arrays with sealing mechanisms as claimed are known in the art. 
Gashgaee (US 2007/0128061) teaches in at least Figs. 4-9B of multi-valve assembly comprising at least a dispense block 205 for handling a process fluid, wherein the dispense block comprises multiple inlet and outlet passages 300 and 305; a diaphragm 1002 is being used as a valve member to selectively control the flow of the process fluid through the plurality of inlet and outlet passages individually and a valve plate 230 comprising valves that supply or exhaust actuation fluid for individually controlling the operation of the diaphragm. Notice in at least Figs. 9A-9B, that in the valve plate 230 there is provided a plurality of recesses/chambers 1067 for allowing the movement of portions of the diaphragm in individual sections, thus forming a plurality of valve assemblies. Gashgaee also teaches that between the valve plate 230 and the diaphragm 1002 there is provided a plurality of sealing mechanisms (O-rings 1004) wherein each one of the sealing rings surrounds a corresponding one of the plurality of recesses, thereby sealing each valving section. It is noted that by arranging a plurality of valves into a valve array sharing some of the housing/plate components allows for greater fluid control via the use of multiple valve while minimizing the space required and piping required. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the valve assembly of Rich to be a valve array comprising a plurality of valves assemblies, in a similar manner as taught by Gashgaee, wherein the plurality of valve assemblies share some of the housing/plate components such as at least a portion of the transfer block (10 in Rich / 205 in Gashgaee) and a portion of the plate (see 34 in Rich / see 230 in Gashgaee) and wherein each valve assembly in the area of the plate comprises a recess (36 in Rich / 1067 in Gashgaee) that allows for the movement of the diaphragm(s) to control the process fluid and wherein a plurality of sealing mechanisms (O-ring 1004 of Gashgaee) are configured between the plate and the diaphragm, wherein each one of the sealing mechanisms surrounds a corresponding one of the plurality of recesses, since such a modification aids in providing greater fluid control via the use of multiple valves while minimizing the space required and piping required as compared to arranging a plurality of identical singular valves while also ensuring that the assembly is fluid tight via the use of the plurality of O-rings. Thus, the device of the combination of Rich in view of Gashgaee meets all the limitations of claims 19-20.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,451,188 or alternatively over claims 1-20 of U.S. Patent No. 11,174,952. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the device of the patents either explicitly or implicitly anticipates all the limitations of the present application. For example, independent claim 1 and 15 of the application generally claims at least a valve block comprising an inlet connection. A first fluid, an outlet connection, a plurality of valve inlet bores, wherein the plurality of valve inlet bores is distributed along at least part of a first shape, a plurality of valve outlet bores, wherein the plurality of valve inlet bores is distributed along at least part of a second shape and wherein one of the first or second shapes is within the other of the first or second shapes, a diaphragm and a pressurized material. Claim 1 of ‘188 and Claim 1 of ‘952 recites the same limitations but in more specific details. Following the rationale in In re Goodman cited in the preceding paragraph, where the applicant has once been granted a patent containing a claim for the specific or narrower invention, the applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Note that since the claims of the application are anticipated by the claims of the patent and since anticipation is the epitome of obviousness, then the claims of the application are obvious over the claims of the patent. Additionally, if there are any missing structure or details not taught by the devices of the patents, these missing details would have been obvious over the cited prior art. For example, Webster (US 5,660,370), Mehaffy (US 4,119,120), Graffunder (US 4,168,724), Wilke (US 8,196,603) and Gashagaee (US 2007/0128061) teaches of various examples of diaphragm valve arrays comprising a plurality of diaphragm valves that are interconnected yet capable of independent actuation allowing for greater fluid control via the use of multiple valves while minimizing the space required and piping required. In particular, Gashagaee teaches of the use of a plurality of sealing mechanisms for sealing a plurality of recesses between the plate and the diaphragm, thus ensuring that the assembly is fluid tight. Brown (US 3,856,046) and Rich (US 2,877,791) teaches of examples of fluid operated diaphragm valves with similar features to the claimed invention, in particular the use of a plurality of inlet bores and outlet bores arranged in a circular concentric manner at the valve seat interface which aids in allowing greater fluid flow while effectively supporting the diaphragm. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753